Citation Nr: 1038185	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for benign essential tumors.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant served in the Army National Guard on active duty 
from February 2, 2003 to May 30, 2003, and from October 1, 2003 
to November 10, 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefit sought on appeal.  In April 2004, 
the appellant submitted a Notice of Disagreement with this denial 
and a Statement of the Case was issued in June 2004.  The 
appellant's VA Form 9 (Substantive Appeal) was received in March 
2005.  The Board notes that the appellant did not file a timely 
Substantive Appeal.  However, inasmuch as the RO has taken 
actions to indicate to the appellant that the present issue is on 
appeal, and it took no steps to close the appeal, the requirement 
that there be a timely Substantive Appeal is deemed waived.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003) (per curiam order).

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claim.  Following the August 2006 
Board hearing, the appellant declined the option of testifying at 
a personal hearing.

This claim was previously before the Board in August 2006, May 
2008 and June 2009.  The directives set forth in each of the 
aforementioned Board remands have been accomplished.  The Board 
is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  





FINDING OF FACT

The preponderance of the evidence is against a finding that the 
appellant currently suffers from benign essential tremors that 
are the result of a disease or injury in active duty service or 
active duty for training (ACDUTRA).


CONCLUSION OF LAW

Benign essential tremors were not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in December 2003, March 2006, 
August 2006 and May 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio, at 187.  Since the Board has 
concluded that the preponderance of the evidence is against the 
claim for service connection, however, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the appellant participated in a VA examination in October 
2009 and the results from that examination have been included in 
the claims file for review.  The examination involved a review of 
the claims file, a thorough examination of the appellant, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the appellant's claim.

Additionally, the Board finds there has been substantial 
compliance with its August 2006, May 2008 and June 2009 remand 
directives.  The Board notes that the Court has recently noted 
that "only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand.)  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II.  The Merits of the Claim

The appellant contends that he currently suffers from benign 
essential tremors as a result of his brief time in active duty 
service or ACDUTRA.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Relevant Law and Regulations

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).  See 38 U.S.C.A. §§ 
101(22)-(24), 106(d), 1110, 1131 (West 2002); 38 C.F.R. § 3.6(c), 
(d), 3.303 (2010).  In a decision as to service connection based 
on a period of ACDUTRA, the primary distinction is that the 
presumptive provisions in the law, which require active service, 
do not apply to ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  The appellant has not disputed his veteran 
status; his arguments have been concerned only with his assertion 
that the claimed disabilities were of service onset.

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  See 38 C.F.R. 
§ 3.304(b) (2010).  A veteran who served during a period of war, 
as the veteran here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
entrance medical examination.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002).  The presumption of soundness attaches only where 
there has been an induction examination that did not detect or 
note the disability that the veteran later complains about.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly such 
conditions as are recorded in examination reports."  See 38 
C.F.R. § 3.304(b) (2010).  A "[h]istory of pre-service existence 
of conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  Where 
there is "clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service and was not aggravated 
therein, the presumption does not attach.  Id.

Analysis

Initially, the Board notes that the appellant has a current 
diagnosis of benign essential tumors.  See Private Treatment 
Record, D.A.L., M.D., October 13, 2003.  Accordingly, element (1) 
under Hickson, current disability, has been satisfied.  See 
Hickson, supra.
The appellant contends that upon entry into service, he did not 
suffer from tremors of any kind.  Indeed, the February 2002 
service enlistment examination reports noted the appellant's 
upper extremities and neurologic system to be normal.  Further, 
the appellant himself did not indicate that he suffered from 
tremors.  See Standard Forms 88 & 93, Service Entrance 
Examination Reports, February 22, 2002.  Accordingly, the 
presumption of soundness attaches.  See 38 C.F.R. § 3.304(b) 
(2010).  

Review of the appellant's personnel records indicates that he 
entered basic training on February 3, 2003, and completed his 
training on May 30, 2003, at which time he was released to 
inactive duty.  The appellant alleges that during this time 
period, he began to suffer from tremors of the bilateral upper 
extremities.  Despite the appellant's claims that he reported to 
sick call and received a diagnosis and treatment for benign 
essential tremors during basic training, the records associated 
with the appellant's claims file do not indicate that he ever 
complained of or received treatment for this condition.  In 
support of his claim, the appellant submitted a statement from 
his wife, who was also a member of his company in the Reserves, 
indicating that during his time in basic training, the appellant 
called home to inform her of his tremors.  The appellant also 
informed his wife that he sought medical attention at sick call 
and had received treatment.  See Wife's Statement, April 4, 2005.  
Unfortunately however, there is absolutely no evidence of record 
to support this contention.

On October 1, 2003, the appellant received notice that he was to 
report for active duty and subsequent deployment for Operation 
Iraqi Freedom.  On October 3, 2003, the appellant was seen by 
D.A.L., M.D., for evaluation of tremors in his upper extremities, 
which he had suffered from for many years.  The appellant also 
indicated that his after also had tremors.  The appellant 
indicated that he was to be deployed in a few days and was 
concerned that his tremors interfered with his handling of a 
weapon.  Dr. L.'s impression was that the appellant suffered from 
benign essential tremors.  It was noted that the appellant would 
require follow-up thyroid studies and possible additional 
treatment.  See Private Treatment Record, D.A.L., M.D., October 
3, 2003.  

On October 22, 2003, the appellant's Commanding Officer submitted 
a Memorandum to the Commander, Fort Bragg Garrison Command 
(Airborne), requesting the appellant be approved for release from 
active duty (REFRAD) due to non-deployability due to his medical 
condition.  Specifically, it was noted that upon reporting to the 
mobilization station, the appellant failed to meet deployment 
medical standards based on a temporary profile or a temporary 
medical condition that was not expected to be correctable prior 
to his unit's date of deployment.  See REFRAD Memorandum, October 
22, 2003.  Clearly, element (2) under Hickson, disease or injury 
in service, has been established.  See Hickson, supra.

A subsequent statement from D.A.L., M.D., dated in March 2004, 
noted that she had seen the appellant on two occasions for 
evaluation and treatment of his tremors.  In reviewing the 
appellant's history, Dr. L. stated that the October 3, 2003 
treatment record had misstated two things.  First, the appellant 
clarified that he had not suffered from tremors prior to his time 
in service in 2003, and second, that his father had never 
suffered from tremors.  Rather, the appellant's mother suffered 
from Parkinson's disease.  Dr. L. reiterated that the appellant's 
examination was consistent with the diagnosis of benign essential 
tremors, which is a life-long movement disorder and is frequently 
stress related.  It was noted that the appellant will continue to 
have these movements of the upper extremities with varying 
intensity.  The symptoms were noted to be stress related and 
although they can be suppressed with medication, they do not 
totally resolve.  See Private Treatment Record, D.A.L., M.D., 
March 24, 2004.

The remaining question is that of Hickson element (3), medical 
nexus.  The appellant was afforded a VA examination in 
conjunction with his claim in October 2009.  The VA examiner 
noted the appellant's reports that his tremors began during his 
time in basic training (February 2003 to May 2003).  The 
appellant noted that his tremors worsen with stress, anxiety and 
anger.  He also noted that his condition comes on with hunger as 
well as under situations of fatigue.  He stated that he does not 
drink caffeine or alcohol and that his eating and drinking are 
hampered by this condition.  There is facial twitching and some 
head bobbing that he also noticed.  See VA Examination Report, 
October 2, 2009.

Upon physical examination, his cranial nerves II - XII were 
intact bilaterally.  Motor, sensory, and cerebellar examinations 
were normal without any evidence of central weakness, rigidity, 
spasticity or fasciculatory activity.  There was a fine 
tremulousness seen on postural maneuvers.  Finger to nose 
maneuvers tended to worsen the appellant's tremors on the right 
compared to the left.  There was no evidence of ataxia, no past 
pointing and no other evidence of dysmetria.  The VA examiner's 
impression was that the appellant more likely than not suffers 
from benign essential tremors, which is considered moderately 
severe in degree due to its pervasiveness during routine 
activities of both a work as well as a personal nature.  Id.

The VA examiner was unable to determine, without resorting to 
speculation, the etiology of the appellant's benign essential 
tremors since there was no support yet in the literature for a 
single causative factor or etiologic agent.  Id.  The Board notes 
that statements like this from doctors are, for all intents and 
purposes, inconclusive as to the origin of a disability.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because service 
connection may not be based on speculation or remote possibility.  
See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty).  See also 38 C.F.R. § 3.102 (when considering 
application of the benefit- of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as distinguished 
from pure speculation or remote possibility).

There is no record of tremors during the appellant's basic 
training.  Further, the appellant complained of tremors within 
two days of arriving for his deployment in October 2003.  There 
is no evidence of a disease or injury that could have caused his 
current tremors.  Additionally, the appellant has failed to 
provide any medical evidence in support of his claim.  The Board 
has carefully considered the written statements of the appellant, 
his wife, and his representative in support of the claim for 
service connection on appeal.  The Board notes that a lay person 
is competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The appellant is certainly competent to report his 
tremors, however, the matter of etiology (or medical 
relationship) upon which this case turns is a matter within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-138 (1994).  As a lay person, neither the 
appellant nor his representative are shown to have appropriate 
medical training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a lay person is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Accordingly, the appellant's claim fails on the basis of Hickson 
element (3), for lack of a credible medical nexus.  See Hickson, 
supra.

The Board is sympathetic to the appellant's assertions that his 
benign essential tremors are related to service; however, the 
preponderance of the evidence is against the claim for service 
connection, and it must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); 
Gilbert, supra.


ORDER

Entitlement to service connection for benign essential tremors is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


